Citation Nr: 0533687	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet.

3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus 
or PTSD.  

4.  Entitlement to service connection for abdominal aortic 
aneurysm (AAA), to include as secondary to diabetes mellitus 
or PTSD.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1966 until March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2002 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  Prior to February 13, 2003, the veteran's PTSD was 
productive of complaints of sleep disturbance, depression, 
anxiety, recurrent intrusive thoughts, nightmares, 
irritability and concentration deficit; objectively, the 
veteran's thought processes were goal-directed, he was able 
to perform serial sevens and minor calculations without 
difficulty, his interpretation of proverbs was normal, and 
his short and long-term memory were intact.

2.  From February 13, 2003, the veteran's PTSD was productive 
of complaints of sleep disturbance, depression, daily panic 
attacks, daily suicidal ideation, recurrent intrusive 
thoughts, nightmares, irritability and concentration deficit; 
the objective evidence shows an increase in depression and a 
deterioration in memory and speech skills.  

3.  The competent evidence does not show that the veteran's 
peripheral neuropathy of the hands and feet is causally 
related to active service or to his service-connected 
diabetes mellitus.

4.  The competent evidence does not show that the veteran's 
CAD is causally related to active service or to his service-
connected diabetes mellitus or PTSD.

5.  The competent evidence does not show that the veteran's 
AAA is causally related to active service or to his service-
connected diabetes mellitus or PTSD.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2003, the criteria for entitlement 
to an evaluation in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2005).

2.  From February 13, 2003, the criteria for entitlement to 
an evaluation of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).

3.  Peripheral neuropathy of the hands and feet is not 
proximately due to or the result of the veteran's service-
connected diabetes mellitus, was not incurred or aggravated 
by active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.07, 3.309, 
3.310 (2005).

4.  CAD is not proximately due to or the result of the 
veteran's service-connected diabetes mellitus or PTSD, was 
not incurred or aggravated by active service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.07, 3.309, 3.310 (2005).

5.  AAA is not proximately due to or the result of the 
veteran's service-connected diabetes mellitus or PTSD, was 
not incurred or aggravated by active service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.07, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, as to the veteran's PTSD claim, 
VAOPGCPREC 8-2003 applies.  Thus, as long as adequate notice 
was provided as to the underlying service connection claim, 
then no further notice is required as to the "downstream 
issue" of the increased rating claim.  Here, an April 2001 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  As such, proper notice was 
afforded as to the underlying claim, and no further notice is 
required on this issue.

Regarding the remaining claims, VA satisfied its duty to 
notify by means of letters dated in April 2001, March 2002, 
July 2002, September 2002, and December 2004 from the RO or 
agency of original jurisdiction (AOJ) to the appellant.  
Again, such correspondence apprised the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a February 2004 statement 
of the case and a July 2005 supplemental statement of the 
case included such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice   requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also affiliated with 
the claims folder are reports of VA and private post service 
treatment and examination.  In this regard, it is noted that 
negative research requests are indicated as to the Center for 
Behavioral Health in Bloomington, Indiana, and the Vet Center 
in Indianapolis, Indiana.  

Further regarding the duty to assist, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a September 2005 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further available evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record.  In this vein, 
the February 2003 VA examination report noted that, per the 
veteran's history, he was diagnosed with CAD 10 years earlier 
but the confirmatory records were not present.  A review of 
the claims file fails to reveal any treatment for cardiac 
problems around 1993.  However, the Board does not find that 
additional efforts are required to obtain such documents, for 
the reasons discussed below.

Despite receiving numerous correspondence requesting that he 
identify all relevant sources of treatment as to his claimed 
disabilities, the veteran has not specified the doctor who 
diagnosed a cardiac disability in the early 1990s or the 
facility where such diagnosis was rendered.  In this regard, 
the Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Furthermore, because there is no indication 
that such records address the etiology of the veteran's 
cardiac problems, their absence does not prejudice the 
veteran here.  In fact, documents showing cardiac treatment 
in the early 1990s would not support, and might even 
contradict, the veteran's claim of service connection as 
secondary to diabetes mellitus.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations--in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Lesser ratings, not pertinent 
in this case, are contemplated with reduced levels of social 
and occupational impairment.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].


Service connection--in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and cardiovascular-renal disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309 (2005).

Analysis

I.  Increased rating--PTSD 

Throughout the rating period on appeal, the veteran has been 
assigned a 50 percent rating for PTSD.  He contends that his 
symptoms are of such severity as to warrant an increased 
rating throughout this period.  

PTSD is evaluated under the General Rating Formula for mental 
disorders, as previous set out.  See 38 C.F.R. § 4.130.  The 
Board finds that the currently assigned 50 percent evaluation 
for the veteran's service-connected PTSD appropriately 
reflects his disability picture prior to February 13, 2003.  
The reasons and bases for this determination will be 
explained below.

The medical evidence prior to February 13, 2003, reveals 
complaints of sleep disturbance, depression, anxiety, 
recurrent intrusive thoughts and concentration deficit.  
Further, the veteran endorsed recurrent nightmares and 
irritability upon VA examination in May 2001.  His 
irritability was most pronounced when interacting with 
authority figures.  Moreover, a September 2001 report written 
by R. W. S., Ph.D. of the Family and Children's Center 
indicated that the veteran maintained a hyperalert status and 
manifested guilt about surviving combat.  

Despite the subjective complaints detailed above, the 
objective findings prior to February 13, 2003 do not satisfy 
the next-higher 70 percent evaluation.  For example, such 
evidence does not establish speech or thought disorders.  To 
the contrary, his thought processes were goal-directed upon 
VA examination in May 2001 and there was no evidence of 
internal preoccupation.  Moreover, he was able to perform 
serial sevens and minor calculations without difficulty.  
Additionally, his interpretation of proverbs was within 
normal limits.  His short and long-term memory were also 
intact.

The evidence prior to February 13, 2003, does not establish 
impaired impulse control, spatial disorientation or neglect 
of personal appearance.  The May 2001 VA examination report 
does reveal suicidal thoughts, but the veteran believed that 
he could never act on them.  The evidence also shows 
obsessional ritual, as a May 2001 report from the Vet Center 
in Denver shows that the veteran would physically ensure that 
his perimeter was secure each night.  Persistent depression 
is also indicated, but there is no indication that these 
symptoms affected the veteran's ability to function 
independently, appropriately and effectively.  In so finding, 
it is observed that the evidence does not show inadequate 
hygiene or other indications that the veteran cannot perform 
activities of daily living.  Rather, the May 2001 examination 
report revealed that the veteran worked as a construction 
coordinator for a medical office building firm, overseeing 
quality assurance and at that time interacting with a wide 
range of people.  He reported that he was transferred to 
different work locations several times due to conflicts with 
superiors.  However, such occupational impairment is 
contemplated in the currently assigned 50 percent rating.  

The May 2001 VA examination report also contained the 
veteran's reports of difficulty connecting with people.  The 
veteran also endorsed social impairment at his September 2005 
hearing before the undersigned.  At that time, the veteran 
described his past marriages as stormy.  He also reported 
that he was able to perform his job because he primarily 
dealt with technical matters and not with people.  However, 
his social impairment is also found to be adequately 
accounted for in the 50 percent evaluation.  

Further bolstering the Board's conclusion that the currently 
assigned 50 percent evaluation for PTSD is appropriate during 
the period in question are his GAF scores.  Indeed, a May 
2001 report from the Vet Center in Denver reveals a GAF score 
of 53.  The May 2001 VA examination shows a GAF score of 52.  
Such scores, though by no means determinative, reflect more 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning and therefore do not 
support the veteran's contention that his PTSD symptomatology 
warrants an evaluation in excess of 50 percent.

Finally, in finding that an increased rating is not warranted 
prior to February 13, 2003, the Board acknowledges the 
veteran's statements at his May 2001 VA examination to the 
effect that sometimes he heard his name being called.  
However, he denied any visual or frank auditory 
hallucinations.  

Based on the foregoing, then, the veteran's disability 
picture prior to February 13, 2003, is found to be 
appropriately reflected in his currently assigned 50 percent 
rating and there is no basis for an increased evaluation.  As 
the preponderance of the evidence is against the rating claim 
to this extent , the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

As of February 13, 2003, in the Board's judgment, the 
evidence supports assignment of the next-higher 70 percent 
evaluation under the general rating formula for mental 
disorders.  Indeed, as revealed in the February 13, 2003 VA 
examination, the veteran's depression had increased, 
prompting his physician to prescribe another antidepressant 
along with the other medication he was taking.  The veteran 
also reported daily suicidal ideation and panic attacks, 
which further reflected his worsening symptomatology.  
Moreover, the February 2003 VA examination revealed a 
deterioration in memory and speech skills.  Specifically, a 
slight impairment of recent memory was detected and the 
veteran's speech pattern revealed psychomotor retardation and 
blunting of affect.  Additionally, the February 2003 VA 
examination contained a GAF score of 50, representing serious 
symptoms or serious impairment in social, occupational or 
school functioning.  Again, such GAF score is consistent with 
an increased level of impairment due to the veteran's 
service-connected PTSD.

Further supporting the veteran's request for an increased 
rating during the period in question is a July 2004 letter 
written by V. H. Ph.D.  In that communication, Dr. V. H. 
explained that the veteran had problems with concentration, 
memory exaggerated startle response and hypervigilance.  She 
further asserted that the veteran's PTSD symptomatology 
caused significant interference with the veteran's job 
performance.  For example, he was quite irritable in dealing 
with other people due to the continual toll of his anxiety 
and sleep disturbance.  

For the foregoing reasons, then, a 70 percent evaluation for 
the veteran's service-connected PTSD is appropriate beginning 
February 13, 2003.  However, a rating in excess of that 
amount is not for application.  Indeed, in order to qualify 
for a 100 percent rating, the evidence must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The criteria for a 100 percent rating have not been 
established here.  Indeed, as indicated upon VA examination 
in February 2003, the veteran was well-oriented to time, 
place and person.  His dress and grooming were adequate.  
There was no demonstration of grossly inappropriate behavior, 
gross impairment in thought processes or communication, or 
persistent delusions or hallucinations.  The veteran did 
admit to daily suicidal ideation, but he was restrained from 
acting on such thoughts out of concern for his family and his 
children.  As such, he is not found to be a persistent danger 
to himself, nor does the evidence reveal that he is a 
persistent danger to others.  Finally, while slight memory 
impairment is revealed, there is no showing of memory loss 
for names of close relatives, the veteran's own occupation or 
his own name.  

In conclusion, prior to February 13, 2003, the competent 
evidence reflects symptomatology most nearly approximating 
the currently assigned 50 percent evaluation for PTSD.  As 
such, a higher rating is not warranted.  Effective February 
13, 2003, the evidence shows a disability picture most 
commensurate with the next-higher 70 percent evaluation but 
not a total rating.  As to the question of a total scheduler 
evaluation, the evidence is not evenly divided and the 
benefit-of-the-doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that, the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
for consideration.


II.  Service connection--peripheral neuropathy of the hands 
and feet.

The veteran is claiming entitlement to service connection for 
peripheral neuropathy of the hands and feet.  

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  In this 
vein, the Board calls attention to 38 C.F.R. § 3.307(a), 
which provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, various diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied.  In pertinent part, the listed 
diseases include acute and sub acute peripheral neuropathy, 
38 C.F.R. § 3.309(e) (2005), provided that acute and sub 
acute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

In the present case, the veteran did have active service 
within the Republic of Vietnam within the time period 
specified under 38 C.F.R. § 3.307(a).  However, the veteran's 
neurologic complaints do not meet the definition of "acute 
and subacute peripheral neuropathy" for the purposes of 
38 C.F.R. § 3.309(e).  Indeed, under Note (2) of that 
section, "acute and subacute peripheral neuropathy" is 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  Here, 
there is no showing that the veteran's neurologic symptoms 
had their onset within weeks or month of the veteran's 
exposure, and the symptoms have endured for longer than two 
years.  For these reasons, a grant of presumptive service 
connection based on herbicide exposure is not permissible 
here.  Moreover, there is no competent evidence to otherwise 
show that the veteran's currently diagnosed peripheral 
neuropathy is otherwise directly related to in-service 
herbicide exposure and the veteran does not so contend.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  The first 
question for consideration in evaluating a service connection 
claim is whether the evidence demonstrates a current 
disability.  Here, a VA outpatient treatment report dated in 
February 2003 revealed decreased sensation of the feet.  
Moreover, VA clinical records dated in September 2003, 
October 2003, January 2004 and February 2004 show that 
neurologic findings were grossly absent as to sharp and dull 
touch, light touch and vibratory sense bilaterally to the 
knees.  Neurologic deficit was further exhibited upon VA 
examination in February 2003.  Based on such evidence, the 
Board finds a current disability and the first element of a 
service connection claim is therefore satisfied.  However, as 
will be discussed, the remaining criteria necessary to 
establish service connection claim have not been met.  

A review of the service medical records does not show any 
complaints or treatment relating to numbness of the hands or 
feet.  Indeed, both the veteran's February 1966 enlistment 
examination and his March 1968 separation examination reflect 
normal findings.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current neurologic 
problems are causally related to active service, for the 
reasons discussed below.

The post-service records do reveal complaints and treatment 
for numbness of the extremities, as previously discussed.  
However, such complaints were not recorded until the 
veteran's VA Agent Orange examination 1988, some twenty years 
after separation from service.  Moreover, there is no 
competent medical evidence causally relating such numbness to 
active service.  Indeed, following a thorough objective 
examination in February 2003, the veteran's peripheral 
neuropathy was found to be of unknown etiology.  No other 
medical evidence attributes the veteran's extremity numbness 
to active service.  As such, a grant of direct service 
connection is not appropriate here.  

The Board has also considered whether the veteran's 
peripheral neuropathy is secondary to his service-connected 
diabetes mellitus, as he has contended.  VA outpatient 
records dated in February 2004 and April 2004 reflect 
"diabetic foot care."  However, for the reasons discussed 
below, the overall evidence does not establish that the 
veteran's complaints of numbness are proximately due to or 
the result of his service-connected diabetes mellitus as 
contemplated in cases of secondary service connection under 
38 C.F.R. § 3.310(a).  

The VA examiner in February 2003 noted that the veteran's 
diabetes mellitus was first diagnosed in May 2001.  However, 
at that examination, the veteran reported that his neurologic 
symptomatology began over 20 years earlier.  Moreover, the 
veteran repeated that assertion at his September 2005 hearing 
before the undersigned.  Thus, it logically follows that such 
numbness is not proximately due to or the result of the 
veteran's diabetes mellitus.  Indeed, because the veteran's 
extremity numbness predated his diabetes mellitus, the VA 
examiner did not causally relate the two conditions.  

In denying the claim of secondary service connection, the 
Board acknowledges the veteran's June 2004 communication, 
suggesting that his diabetes mellitus existed prior to his 
May 2001 diagnosis, "possibly by 10 years or more."  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to when his diabetes first arose.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this vein, the veteran did claim in an April 2003 
communication that several physicians believed his diabetes 
had gone undetected for 10 to 12 years prior to being 
diagnosed in 2001.  Finally, even if competent evidence did 
reveal that his service-connected diabetes mellitus actually 
arose 10 to 12 years earlier, by the veteran's own accounts, 
his neurologic symptomatology has existed for over 20 years.  
Thus, it would appear that his peripheral neuropathy would 
still have predated his service-connected diabetes mellitus, 
precluding a grant of service connection on a secondary 
basis.  In any event, the exact onset of the diabetes is 
unclear and the current record does not objectively establish 
that it was manifested before the neurology symptoms in 
question.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is inapplicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Service connection for coronary artery disease (CAD), 
to include as secondary to diabetes mellitus or PTSD.  

The veteran is claiming entitlement to service connection for 
CAD.  At the outset, the Board has considered whether 
presumptive service connection is warranted inasmuch as the 
veteran is presumed to have been exposed to an herbicide 
agent during active service in the Republic of Vietnam.   See 
38 C.F.R. § 3.307(a).  Nevertheless, presumptive service 
connection is not warranted on this basis because CAD is not 
among the diseases listed under 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure.  Furthermore, there is no 
competent evidence to otherwise show that the veteran's 
currently diagnosed CAD is related to in-service herbicide 
exposure, as would be permissible under Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

The Board has also considered whether presumptive service 
connection for chronic diseases may be applicable.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2005).  Here, the medical evidence does not 
demonstrate any cardiac disability within the applicable 
presumptive period.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied but direct service connection on a 
nonpresumptive basis remain for consideration.  

As to whether the competent evidence demonstrates a current 
disability, a February 2003 VA examination contains a 
diagnosis of CAD.  Based on this evidence, the Board finds a 
current disability and the first element of a service 
connection claim is therefore satisfied.  However, as will be 
discussed, the remaining criteria necessary to establish 
service connection claim have not been met.  

The service medical records do not reflect any complaints or 
treatment relating to a cardiac disability.  Indeed, both the 
veteran's February 1966 enlistment examination and his March 
1968 separation examination reflect normal findings.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current CAD is causally related to active 
service.  

The post-service records reveal complaints and treatment for 
CAD, as previously discussed.  Such complaints, however, did 
not arise any time proximate to the veteran's discharge from 
service.  The veteran's Agent Orange examination in 1988, for 
example, 20 years following separation, failed to reveal a 
cardiac disability.  Rather, cardiac treatment and findings 
are not documented in the record until late 2002.  Moreover, 
there is no competent medical evidence causally relating the 
veteran's CAD to active service.  As such, a grant of direct 
service connection is not appropriate here.  

In more direct response to the veteran's contentions, the 
Board has also considered whether the veteran's CAD is 
secondary to his service-connected diabetes mellitus or PTSD 
under 38 C.F.R. § 3.310(a).  Objectively, VA opinions in 
February 2003 and August 2003 rejected such contention.  The 
VA examiner in August 2003 noted that it was not credible 
that the veteran's coronary artery disease could have 
developed to the extent shown in his January 2003 cardiac 
catheterization report in the short time since he was 
diagnosed with diabetes mellitus in 2001.  Thus, the examiner 
concluded that the CAD pre-dated the veteran's diabetes 
mellitus.

Because the VA examiner's August 2003 opinion was accompanied 
by a clear rationale consistent with the facts of record, the 
Board finds it to be highly probative.  Moreover, no other 
competent evidence of record refutes that opinion.  
The Board acknowledges the various medical articles submitted 
by the veteran, which document a relationship between 
cardiovascular disease and diabetes mellitus.  As the veteran 
points out, such texts are from reputable sources.  However, 
because they address the relationship between cardiovascular 
disease and diabetes in general terms, they are not probative 
as to the veteran's specific claim.  Generally, a medical 
article that contains a generic statement regarding a 
possible link between two disorders is insufficient not 
establish a medical relationship, as compared to opinions 
that are based directly on the veteran's own medical records 
and, as such, are very probative evidence.  As explained 
above, the medical opinions in this case do not support the 
veteran's contention that his CAD resulted from his service-
connected diabetes mellitus.  

Furthermore, the Board has considered the veteran's 
contention that his diabetes mellitus existed prior to May 
2001.  Indeed, such a finding could obviously affect the VA 
opinions, predicated as they are on a finding that the 
veteran's CAD pre-existed  his diabetes mellitus.  However, 
as previously discussed, there is no competent evidence of 
record that would confirm that the veteran's diabetes 
mellitus was manifested before May 2001 such that the disease 
would be manifested by coronary artery disease.  And as 
previously discussed, the veteran's contentions are not 
probative on such medical matters.  

In regard to whether the veteran's CAD is secondary to his 
service-connected PTSD, as he has contended at least in part, 
the veteran has submitted medical texts expressing a 
relationship between hostility and coronary heart disease.  
However, the articles address such a relationship in general 
terms, and are not conclusive of a medical relationship 
between PTSD and cardiovascular disease, even apart from the 
facts of the veteran's particular claim.  No other competent 
evidence exists in the record to support the veteran's claim 
of secondary service connection based on consideration of the 
evidence in this case.  Finally, for the reasons previously 
discussed, the veteran's own opinions as to a causal 
relationship between his diabetes mellitus and his PTSD are 
not probative.  The Board finds that the preponderance of the 
evidence is against the claim and the equipoise rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Service connection--abdominal aortic aneurysm (AAA)

The veteran is claiming entitlement to service connection for 
AAA.  At the outset, the Board has considered whether 
presumptive service connection is warranted because the 
veteran is presumed to have been exposed to an herbicide 
agent during active service in the Republic of Vietnam.  See 
38 C.F.R. § 3.307(a).  Presumptive, presumptive service 
connection is not warranted on this basis because AAA is not 
among the diseases listed under 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure and there is no competent 
evidence to otherwise show that the veteran's currently 
diagnosed AAA is related to in-service herbicide exposure. 

The Board has also considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become 
manifest or aggravated to a degree of 10 percent or more 
within 1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3) (2005).  Here, the evidence does not 
demonstrate any cardiac disability within the applicable 
presumptive period.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

As to direct service connection on a nonpresumptive basis, a 
February 2003 VA examination contains a diagnosis of AAA.  
Based on this evidence, the Board finds a current disability 
and the first element of a service connection claim is 
therefore satisfied.  The remaining criteria necessary to 
establish service connection claim, however, have not been 
met.  A review of the service medical records does not 
reflect any complaints or treatment relating to a cardiac 
disability.  The reports of the veteran's February 1966 
enlistment examination and his March 1968 separation 
examination reflect normal findings.  This does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current AAA is 
causally related to active service.

Although the post-service records do reveal treatment for 
AAA, as previously discussed, such complaints did not arise 
any time proximate to the veteran's discharge from service 
including on the veteran's Agent Orange examination in 1988.  
Rather, AAA is not documented in the record until October 
2001, when such diagnosis was rendered at Exempla Lutheran 
Medical Center.  Moreover, there is no competent medical 
evidence causally relating the veteran's AAA to active 
service.  As such, a grant of direct service connection is 
not appropriate here.  

The Board has also considered whether the veteran's AAA is 
secondary to his service-connected diabetes mellitus or PTSD, 
but VA medical opinions in February 2003 and August 2003 
discounted such a relationship.  Indeed, the VA examiner in 
February 2003 stated that, based on the characteristics of 
the veteran's AAA as shown on CAT scan, it appeared to be of 
several years duration.  As such, the examiner did not 
believe that it could have resulted from the veteran's 
service-connected diabetes mellitus, which was not diagnosed 
until 2001.  Similarly, the VA examiner in August 2003 noted 
that the veteran's abdominal aortic aneurysm was reportedly 6 
cm. in diameter, based on studies performed at the Lutheran 
Medical Center.  The VA examiner stated that it simply was 
not credible that an aneurysm of that size could have 
possibly arisen since 2001, when the veteran was diagnosed 
with diabetes mellitus.  Thus, the examiners in February 2003 
and August 2003 concluded that the AAA pre-dated the 
veteran's diabetes mellitus.

Because the VA opinions detailed above were accompanied by 
reasoning consistent with the facts of record, the Board 
finds them to be highly probative, especially in the absence 
of other competent evidence to refute those opinions.  
The Board does acknowledge the various medical articles 
submitted by the veteran, which document a relationship 
between cardiovascular problems and diabetes mellitus.  As 
the veteran points out, such texts are from reputable 
sources.  However, because they address the relationship 
between cardiovascular disease and diabetes in general terms, 
they are not probative as to the veteran's specific claim 
where the weight of the evidence shows from specific factual 
review is against the claim.  As discussed previously, such 
VA opinions do not support the veteran's contention that his 
AAA resulted from his service-connected diabetes mellitus.  

Furthermore, the Board has considered the veteran's 
contention that his diabetes mellitus existed prior to May 
2001, but as discussed there is insufficient medical evidence 
of record to establish that the veteran's diabetes mellitus 
was manifested before 2001, at least to an extent to be 
productive of an AAA, and this is not a matter subject to lay 
or medically untrained observation.  The medical opinion 
evidence based on the specific facts of this case also 
outweighs any medical treatise information suggestive of a 
relationship between the causes of the veteran's AAA is 
secondary to his service-connected PTSD or related hostility.  
In conclusion, the weight of the medical evidence is against 
a relationship between the veteran's current AAA  and active 
service or a service-connected disability.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Prior to February 13, 2003, an initial rating in excess of 50 
percent for PTSD is denied.  

From February 13, 2003, an initial rating of 70 percent for 
PTSD is granted, subject to governing criteria applicable to 
the payment of monetary benefits.  

Service connection for peripheral neuropathy of the hands and 
feet is denied.

Service connection for CAD is denied.  

Service connection for AAA is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


